DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited controlling claim limitation term “majority the future value”, “reliability of the future value”, “an outside of the device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because applicant supplied abstract dated on July 20th, 2020 provides a plurality of paragraphs rather than one single paragraph for abstraction purpose required. Appropriate correction is required for one single paragraph.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: behavior prediction processing unit, comparison unit, second comparison unit.  In this instant case, applicant recited claim limitation directs to descriptive means without structure term using generic placeholder unit without precedent structure modifier thus are treated under means plus function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 3, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted dependent claims based upon the rejected claims are also rejected based upon dependency.

Regarding claim 1, lines 5 and 9, applicant recited claim limitation regarding, “a future value…a future value predicted”; provides pluarlity antecedent basis for this limitation in the claim. Appropriate further clarification is required.

Regarding claim 2, applicant recited claim limitation regarding, “decides by majority the future value” does not distinctly set forth what exactly in terms of degree the majority referring to in measurement as a variable set for the basis for majority as whether the majority directs to the number majority in voting count or the majority in probability majority that ought to be set forth distinctly regards applicant’s written description for claiming applicant’s invention. 
Further, upon further review, skilled in the art could not locate the basis regards application recited claim limitation for  “majority the future value” as ought to be set forth particularly. Further, it is uncertain what or which exactly was decided by “decides by majority” as ought to be set forth regards applicant’s invention.  Appropriate further clarification is required. 

Regarding claim 3, applicant recited claim limitation regarding, “reliability of the future value” does not distinctly set forth what exactly in terms of degree the majority referring to in measurement as a variable set for the basis for majority as whether the majority directs to the number majority in voting count or the majority in probability majority that ought to be set forth distinctly regards applicant’s written description for claiming applicant’s invention. 
Further, upon further review, skilled in the art could only locate the relative as uncertain towards application recited claim limitation in relation to reliability of map or reliability of abnormal detection result within applicant’s written description but not, “reliability of the future value” where applicant recited claim limitation ought to be set forth particularly.  Appropriate further clarification is required. 

Regarding claim 6, applicant recited claim limitation regarding, “which of the” does not distinctly set forth what exactly the term, “which” is distinctly referring to regards applicant’s invention.  Appropriate further clarification is required.

Regarding claim 8, applicant recited claim limitation regarding, “an outside of the device” does not distinctly set forth what exactly the term, “an outside” is distinctly referring to regards applicant’s invention.  Appropriate further clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3 - 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Timmons et al (US Pat Pub No.2011/0190972).

Regarding claim 1, Timmons et al shows an electronic control device comprising: a sensor fusion processing unit that integrates a plurality of pieces of sensor information having been input from a plurality of sensors (See at least Para 0065 for data fusion module implemented sensor on Para 0077);
a behavior prediction processing unit obtains a future value in which a future behavior of a target object is predicted based on joint information integrated by the sensor fusion processing unit (See at least Para 0068 and 0069 for objection recognition and tracking using object tracker along with prediction process module on Para 0071; See also figure 1 for fusion processing for the target object in future time t1,t2 and t3 for future prediction along with map stored on board on Para 0184; See also Figure 4 with prediction process after object classification; also on Para 0089 for spatial monitoring system that is monitoring surrounding vehicle/object determine position, speed and trajectory in future time; 
See also figure 17 for sensor fusion with object path prediction as part of object future value prediction into LXACC );
a comparison unit that compares a future value predicted by the behavior prediction processing unit with output information of each sensor of the sensor fusion processing unit at a predicted time (See at least Para 0086 and 0089 for LXACC system along with future information prediction with surrounding object/vehicle in conjunction with self vehicle sensor fusion with speed meter/rate gyro/steering sensor 15 into vehicle state estimate for desired path generation along with GPS data fusion error correction on figure 47 with MAP for current curvature and next curvature; See also on Para 0093 and 0095 for model predictive system with fusion module 17).

Regarding claim 3, Timmons et al shows the comparison unit determines reliability of the future value by comparing the future value having been input with output information of each sensor of the sensor fusion processing unit at a predicted time (See at least figure 53 for gps data error in comparison with estimated actual position along with calculated gps offset error; see also Para 093 for prediction error for model predictive control; see also Para 0065 for reliability of object estimation).

Regarding claim 4, Timmons et al shows a second comparison unit that compares the future value having been input in the electronic control device with output information of the sensor fusion processing unit at a predicted time (See at least figure 8 for LXACC control system with future value along with vehicle estimation toward LC/LX control).

Regarding claim 5, Timmons et al shows the second comparison unit determines reliability of output information of the sensor fusion processing unit by comparing the future value having been input with the output information of the sensor fusion processing unit at a predicted time (See at least figure 53 for gps data error in comparison with estimated actual position along with calculated gps offset error; see also Para 093 for prediction error for model predictive control; see also Para 0065 for reliability of object estimation with sensor fusion processing).

Regarding claim 6, Timmons et al shows an abnormal position determination unit that determines the sensor has an abnormality based on output information of the comparison unit and the second comparison unit (See at least figure 53 for gps data error in comparison with estimated actual position along with calculated gps offset error; see also Para 093 for prediction error for model predictive control; see also Para 0065 for reliability of object estimation).

Regarding claim 7, Timmons et al shows the comparison unit determines that reliability has been reduced when a comparison result is determined to have equal to or less than a predetermined accuracy (See at least figure 53 for gps data error in comparison with estimated actual position along with calculated gps offset error; see also Para 093 for prediction error for model predictive control; see also Para 0065 for reliability of object estimation).

Regarding claim 8, Timmons et al shows the comparison unit determines that reliability has been reduced when a comparison result is determined to have equal to or less than a predetermined accuracy for equal to or more than a predetermined number of times in a row (See at least Para 0058 for predetermined/preset loop cycles for data captured in calibration also on Para 0071 for object classification using classifier based on reliability with cycle and label).

Regarding claim 9, Timmons et al shows the reduction in reliability of the electronic control device is notified to an outside of the device when a reduction in reliability is detected (See at least figure 8 for Human Machine Interface 14 as the outside of the device for notification with warning for risk tolerance exceeding on Para 0116; See also Para 0191 for alarm trigger with integrity of the system along notify outside with emergency call on Para 0193; See also V2I communication on Para 0195).

Regarding claims 10 and 11, Timmons et al shows a storage device that leaves a determination record when a reduction in reliability is detected along with before and after the detection (See at least Para 0069 for data to be stored for likelihood analysis with comparison to the new data).

Regarding claim 12, Timmons et al shows the electronic control device is used for an automatic drive system of an automobile (See at least Para 0194 for autonomous drive), the reduction in reliability of the electronic control device is notified to a person on board on the automobile when reduction in reliability is detected (See at least figure 8 for Human Machine Interface 14 as the outside of the device for notification with warning for risk tolerance exceeding on Para 0116).

Regarding claim 13, Timmons et al shows the sensor to be used includes at least one of a radar and a camera (See at least figure 9 for radar sensor and figure 3 for camera).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Timmons et al (US Pat Pub No.2011/0190972) in view of Schmudderich et al (US Pat Pub No. 2016/0325743) .

Regarding claim 2, Schmudderich et al further shows the comparison unit decides by majority the future value having been input (See at least Para 0105 and 0113 for traffic environment for predicted trajectory in future time stored as also shown on figure 4A realized with Para 0101 for map information, as majority the future value/outcome from the prediction system 2; See also Para 0106 and 0110 for quality/confidence of prediction as the majority for the comparison) and output information of each sensor of the sensor fusion processing unit at a predicted time (See also Para 0033 for speed sensor and position sensor used by prediction system 2 on Para 0040 creating prediction time sensor information).
It would have been obvious for one of ordinary skill in the art, at the time of filing, providing value in majority for data prediction/estimation predication of Schmudderich, for the value estimate of Timmons et al, in order to provide accurate data estimation, as desired by both Timmons and Schmudderich.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unxpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664